UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials xSoliciting Material Under Rule 14a-12 ORTHOFIX INTERNATIONAL N.V. (Name of Registrant as Specified in Its Charter) RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD RAMIUS ENTERPRISE MASTER FUND LTD RAMIUS ADVISORS, LLC RCG STARBOARD ADVISORS, LLC RAMIUS LLC C4S & CO., L.L.C. PETER A. COHEN MORGAN B. STARK JEFFREY M. SOLOMON THOMAS W. STRAUSS J. MICHAEL EGAN PETER A. FELD STEVEN J. LEE CHARLES T. ORSATTI (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Ramius Value and Opportunity Master Fund Ltd, an affiliate of Ramius LLC (“Ramius”), together with the other participants named herein, has made adefinitive filing with the Securities and Exchange Commission (“SEC”) of a solicitation statement and an accompanying WHITE request form to be used to solicit written requests from shareholders of Orthofix International N.V., a limited liability company organized under the laws of the Netherlands Antilles (the “Company”), to call a special general meeting of the Company for the purpose of seeking to remove and replace certain directors of the Company. Item 1: On January 28, 2009, Ramius deivered the following letter to the Company. RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD c/o RCG Starboard Advisors, LLC 599 Lexington Avenue, 20th Floor New York, New York 10022 January 28, 2009 VIA FACSIMILE AND FEDERAL EXPRESS Orthofix International N.V. 7 Abraham de Veerstraat Curaçao Netherlands Antilles United States Corporate Offices 1720 Bray
